Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/10/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 08/12/2019 and 12/19/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    336
    285
    media_image1.png
    Greyscale
4. Claims 1, 4, 5, 8-10, 12-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by TAMIDA; Taichiro et al (US 2018/0340971 A1).
Regarding independent claim 1, Tamida et al (US 2018/0340971 A1) teaches, a method for detecting an insulation fault in a motor configuration, motor phases of the motor configuration are connected to a drive circuit (driving circuit drives a motor 24, paragraph 

Regarding dependent claim 4, Tamida et al (US 2018/0340971 A1) teaches the method according to claim 1.
Tamida et al further teaches, wherein the DC voltage intermediate circuit of the drive circuit is connected to an AC connection on an input side via a rectifier (element 21, figure 1), and the drive circuit further has a power factor correction filter (element 52, figure 8) with a switch (element 32, figure 1) between the rectifier and the DC voltage intermediate circuit (element 22, figure 1), which further comprises: switching off the switch of the power factor correction filter (element 52, figure 8)  before switching on the at least one positive transistor or the at least one negative transistor of the inverter (paragraphs [0102 - 0104]).

    PNG
    media_image1.png
    336
    285
    media_image1.png
    Greyscale
Regarding independent claim 5, Tamida et al (US 2018/0340971 A1), A method for detecting a motor phase interruption in a motor configuration, motor phases of motor configuration are connected to a drive circuit (driving circuit drives a motor 24, paragraph [0071]), the drive circuit containing a DC voltage intermediate circuit (element 22, figure 1) and an inverter (element 23, figure 1) having a bridge circuit with transistors including at least one positive transistor and at least one negative transistor (P bus and N bus, figure 1), which comprises the steps of:  switching on the at least one positive transistor or the at least one negative transistor of the inverter, while all other ones of the transistors of the inverter are switched off (paragraph [0109]); capturing a motor phase voltage of at least one selected motor phase of the motor phases with respect to a reference potential (paragraphs [0086]-[0088]); and determining whether there is a motor phase interruption in one of the motor phases of the motor configuration on a basis of a voltage profile of the motor phase voltage captured (paragraphs [0086]-[0088]).

Regarding dependent claim 8, Tamida et al (US 2018/0340971 A1) teaches the method according to claim 5.
Tamida et al further teaches, wherein the DC voltage intermediate circuit of the drive circuit is connected to an AC connection on an input side via a rectifier (element 21, figure 1), and the drive circuit further has a power factor correction filter (element 52, figure 8) with a 


    PNG
    media_image1.png
    336
    285
    media_image1.png
    Greyscale
Regarding independent claim 9, Tamida et al (US 2018/0340971 A1) teaches, A drive circuit for driving an electronically commutated motor, the drive circuit comprising: a DC voltage intermediate circuit (element 22, figure 1); an inverter (element 23, figure 1) connected to said DC voltage intermediate circuit and having a bridge circuit with transistors including at least one positive transistor and at least one negative transistor (P bus and N bus, figure 1), and to said transistors motor phases of a motor configuration containing the electronically commutated motor can be connected (paragraph [0073]); a detection circuit for capturing a motor phase voltage of at least one selected motor phase of the motor phases with respect to a reference potential (figure 1); a controller (control unit 34, figure 1) configured to individually switch said transistors of said inverter on and off and to operate said detection circuit for capturing the motor phase voltage (paragraph [0109]); and said controller configured to determine, on a basis of a voltage profile of the motor phase voltage captured, whether there is an insulation fault on one of the motor phases of the motor configuration and/or is configured to determine, on a basis of the voltage 

Regarding dependent claim 10, Tamida et al (US 2018/0340971 A1) teaches the drive circuit according to claim 9.
Tamida et al further teaches, wherein said detection circuit has a high impedance measuring via which the selected motor phase is connected to the reference potential (figure 21, paragraph).

Regarding dependent claim 12, Tamida et al (US 2018/0340971 A1) teaches the drive circuit according to claim 9.
Tamida et al further teaches, wherein said drive circuit further has at least one additional capacitor (element 31 Cm, figure 18, paragraph [0146]) which is connected to earth from one of the motor phases. 

Regarding dependent claim 13, Tamida et al (US 2018/0340971 A1) teaches the method according to claim 9.
Tamida et al further teaches, further comprising an AC connection (system power supply, element 10, figure 1); further comprising a rectifier (element 21, figure 1); wherein said DC voltage intermediate circuit (element 22, figure 1) has an input side, said DC voltage intermediate circuit is connected to said AC connection on said input side via said rectifier (element 21, figure 1); further comprising a power factor correction filter (element 52, figure 8) having a switch 

Regarding dependent claim 14, Tamida et al (US 2018/0340971 A1) teaches the drive circuit according to claim 13.
Tamida et al further teaches, wherein said controller is configured to prevent switching-on of said inverter and/or of said power factor correction filter (element 52, figure 8) after capturing the motor phase voltage if the insulation fault or the motor phase interruption has been determined ([0088]-[0089]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. Claims 2, 3, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamida; Taichiro et al (US 2018/0340971 A1) and in view of Ide (US 2009/0195205 A1).
Regarding dependent claim 2, Tamida et al (US 2018/0340971 A1) teaches the method according to claim 1.
Tamida et al further teaches, connecting the selected motor phase to the reference potential via a high- value measuring impedance (figure 21, paragraph [0146]), but  fails to explicitly teach capturing a divided motor phase voltage of the selected motor phase.

    PNG
    media_image2.png
    1235
    958
    media_image2.png
    Greyscale
[AltContent: textbox (Figure 1)]Ide (US 2009/0195205 A1) teaches, the method of detecting electrical insulation deterioration of a motor according to the present invention is described below. Basically, a circuit breaker is opened. Then, a voltage divider circuit is electrically connected between one of the positive DC output portion and the negative DC output portion and a ground. Then at least one of the semiconductor switches included in the plurality of arm circuits and electrically connected to the other of the positive DC output portion and the negative DC output portion is caused in a conductive state or placed into a conductive state to apply a voltage across the smoothing capacitor to a series circuit that is formed by the semiconductor switch in the conductive state, an excitation winding of the motor, the electrical insulation resistance of the motor and the voltage divider circuit. Then an occurrence of deterioration in the electrical insulation resistance is detected based on whether or not a divided voltage outputted from the voltage divider circuit exceeds a reference voltage. To further detect the cause of the electrical insulation deterioration, the plurality of semiconductor switches are placed into the conductive 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Tamida et al by providing a method for detecting whether or not a divided voltage outputted from the voltage divider circuit exceeds a reference voltage.
One of the ordinary skill in the art would have been motivated to make such a modification such that the occurrence of electrical insulation deterioration in the excitation winding of the motor, as taught by Ide.

Regarding dependent claim 3, Tamida et al (US 2018/0340971 A1) and Ide (US 2009/0195205 A1) teach the method according to claim 2.
Ide (US 2009/0195205 A1) further teaches, which further comprises capturing the motor phase voltage or the divided motor phase voltage by means of a voltage divider (element 7, figure 1).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Tamida et al by 
One of the ordinary skill in the art would have been motivated to make such a modification such that the occurrence of electrical insulation deterioration in the excitation winding of the motor, as taught by Ide.

Regarding dependent claim 6, Tamida et al (US 2018/0340971 A1) teaches the method according to claim 5.
Tamida et al further teaches, connecting the selected motor phase to the reference potential via a high- value measuring impedance (figure 21, paragraph [0146]), but fails to explicitly teach capturing a divided motor phase voltage of the selected motor phase.
Ide (US 2009/0195205 A1) teaches, the method of detecting electrical insulation deterioration of a motor according to the present invention is described below. Basically, a circuit breaker is opened. Then, a voltage divider circuit is electrically connected between one of the positive DC output portion and the negative DC output portion and a ground. Then at least one 
    PNG
    media_image2.png
    1235
    958
    media_image2.png
    Greyscale
[AltContent: textbox (Figure 2)]of the semiconductor switches included in the plurality of arm circuits and electrically connected to the other of the positive DC output portion and the negative DC output portion is caused in a conductive state or placed into a conductive state to apply a voltage across the smoothing capacitor to a series circuit that is 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Tamida et al by providing a method for detecting whether or not a divided voltage outputted from the voltage divider circuit exceeds a reference voltage.
One of the ordinary skill in the art would have been motivated to make such a modification such that the occurrence of electrical insulation deterioration in the excitation winding of the motor, as taught by Ide.

	Regarding dependent claim 7, Tamida et al (US 2018/0340971 A1) and Ide (US 2009/0195205 A1) teach the method according to claim 6.

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Tamida et al by providing a method for detecting whether or not a divided voltage outputted from the voltage divider circuit exceeds a reference voltage.
One of the ordinary skill in the art would have been motivated to make such a modification such that the occurrence of electrical insulation deterioration in the excitation winding of the motor, as taught by Ide.

Regarding dependent claim 11, Tamida et al (US 2018/0340971 A1) teaches the method according to claim 9.
Tamida; Taichiro et al fails to teach, detection circuit has a voltage divider for capturing the motor phase voltage.
Ide (US 2009/0195205 A1) further teaches, wherein said detection circuit has a voltage divider for capturing the motor phase voltage (element 7, figure 1).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Tamida et al by providing a method for detecting whether or not a divided voltage outputted from the voltage divider circuit exceeds a reference voltage.

Relevant Prior art not cited in the office action
6. Horikoshi et al (US 20060158197 A1) teaches a method of detecting insulation resistance deterioration of a motor driven by a motor driver which comprises a power supply section in which the electric power supplied from an AC power supply through a switch is rectified by a rectifier circuit and smoothed by a capacitor; and a motor driving amplifier in which a DC voltage from the power supply section is converted to an AC voltage to drive the motor. The method according to the present invention has the steps of connecting one end of the capacitor to ground after stopping the operation of the motor by turning the switch OFF, and connecting the other end to a motor coil, and detecting a current that flows through a closed circuit formed with the capacitor, motor coil, and ground, to detect insulation resistance deterioration of the motor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858